Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 10/26/2021: 
Claims 1-3, 5-12, and 14-18 are pending in the current application. Claims 1, 5-6 and 10 are amended. Claims 4 and 13 have been canceled. 
The rejections under 35 U.S.C. 112 have been overcome
The previous prior art based rejections have been maintained in light of the amendment and the rejection is modified only to reflect new claim limitations. All changes made to the rejection are necessitated by the amendment.
Claim Interpretation
A “supporting portion supporting the circuit board” is interpreted as any part of the fastening base that directly or indirectly touches the circuit board, thus applying support, or bearing at least some of the weight of the circuit board. 
A “partition wall located between the output electrode connecting sheet and the connector in the longitudinal direction of the output electrode assembly” is interpreted as any partition wall having any width thus corresponding to extending in the longitudinal direction. 
“A connector” is interpreted as any member connecting internal components of the battery to an outside apparatus. For example, a connector can be a terminal, a tab, or an electrode output. 
“An output electrode connecting sheet” is interpreted as any electrode connecting member such as a terminal, tab, or connector. 
Claim Rejections - 35 USC § 112
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite “the one end of the circuit board”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0141309).
Regarding claim 1, Suzuki teaches an output electrode assembly, comprising: 
a circuit board 520/500; 
a connector, or second connector 234/840, disposed at one end of the circuit board in a longitudinal direction of the output electrode assembly (Fig. 22), wherein the connector is electrically connected to the circuit board and serves as a first-voltage interface of the battery module (P127)
an output electrode connecting sheet, or first connector 232/828, spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction (Fig. 3), wherein the output electrode connecting sheet serves as a second-voltage interface of the battery module, or is connected to a power supply line (P125) ; and 
200/800, having a supporting portion, or side walls which support the circuit board through the cover body (Fig. 22), a partition wall extending in the longitudinal direction of the output electrode assembly and having a thickness direction in the transverse direction of the output electrode assembly that is perpendicular, to the longitudinal direction (Fig. 2.3.6 –shown in examiner annotated figure below) and a transitional connection wall (wall on side along transverse direction of assembly) connecting the partition wall to the supporting portion (longitudinal direction side wall) located between the output electrode connecting sheet 232 and the connector 234 (Fig. 3); a first mounting portion 233/847 formed on one side on the partition wall in the transverse direction, wherein the connector 234/840 is fixedly mounted to the first mounting portion (P284-287; Fig. 3. 57); and a second mounting portion, or first connector housing concave section/through-hole 231/824 formed on the other side, wherein the output electrode connecting sheet 232/828 is fixedly mounted to the second mounting portion 231/824 (P125. 277-278; Fig. 3. 33. 35). 

    PNG
    media_image1.png
    84
    567
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    836
    media_image2.png
    Greyscale

Suzuki teaches the connector and output electrode connecting sheet spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction
Suzuki teaches the connector, or second connector 840 is mounted to a mounting panel, and the mounting panel is mounted to the fastening base, or housing body 800, thus the connector is mounted to the mounting base (P282). 
A skilled artisan could easily combine the mounting panel and the fastening base together to hold/mount the connector, as it would not produce a new or different function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the mounting portions with the 
With respect to the limitations of the two interfaces a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114. II/III See claim interpretation section above.   
Suzuki teaches the first mounting portion 233/847 is formed on and including one side of the partition wall in the thickness direction of the partition wall (Fig. 3 above)
Suzuki is silent in teaching the second mounting portion is formed on and including the other side of the partition wall; however, one or ordinary skill in the art could easily move the second mounting portion to the other side of the partition wall to include the partition wall in the thickness direction to decrease the size of the module, and to use the partition member to prevent a short circuit between the two interfaces. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first mounting portion formed on and including one side of the partition wall while the second mounting portion is formed on and including the other side of the partition wall since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI
In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
The results are not unexpected because merely placing the mounting portions on either side of a partition wall, which would be obvious to prevent short circuiting, does not change the function of the mounting portions and provides the exact same functionality taught by Suzuki. 
Regarding claim 2, Suzuki teaches the first mounting portion has a first bottom wall 853 extending in a traverse direction; a first front wall 847 connected to the partition wall and the first bottom wall, and a first rear wall (seen in space 832 of Fig. 33 or 235 of Fig. 3); and
the connector is accommodated in a housing cavity formed by the first bottom wall 853, the first from wall 847, the first rear wall and the first partition wall (P282-288; seen in space 832 of Fig. 33, or embodiment of Fig. 3 and Fig. 47/57). 
Suzuki is silent in teaching that the first bottom wall is connected to the partition wall and that the first rear wall is connected to the first bottom wall; however, a skilled artisan could easily combine these parts for ease of manufacturing and improving strength.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the first bottom wall to the partition wall and the first rear wall to the first bottom wall particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04 V B). 
Regarding claim 5, Suzuki teaches the circuit board is provided with position locking holes, or screw hole sections 513 (P218-222; Fig. 18-21); and the fastening base has position 545 disposed on the supporting portion, or the ends of the position locking posts will be on the supporting portion or cover (Fig. 22.58), wherein the position locking posts 213 are fitting with the position locking posts 545 to fit the circuit board (P219; Fig. 18-21).
Regarding claim 10, Suzuki teaches a battery module 600 comprising a plurality of batteries 100 and an output electrode assembly 400 (Fig. 22) comprising:
a circuit board 520/500; 
a connector, or second connector 234/840, disposed at one end of the circuit board in a longitudinal direction of the output electrode assembly (Fig. 22), wherein the connector is electrically connected to the circuit board and serves as a first-voltage interface of the battery module (P127)
an output electrode connecting sheet, or first connector 232/828, spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction (Fig. 3), wherein the output electrode connecting sheet serves as a second-voltage interface of the battery module, or is connected to a power supply line (P125) ; and 
a fastening base, or housing body 200/800, having a supporting portion, or side walls which support the circuit board through the cover body (Fig. 22), a partition wall extending in the longitudinal direction of the output electrode assembly and having a thickness direction in the transverse direction of the output electrode assembly that is perpendicular, to the longitudinal direction (Fig. 2.3.6 –shown in examiner annotated figure above) and a transitional connection wall (wall on side along transverse direction of assembly) connecting the partition wall to the supporting portion (longitudinal direction side wall) located between the output electrode connecting sheet 232 and the connector 234 (Fig. 3); a first mounting portion 233/847 formed on 234/840 is fixedly mounted to the first mounting portion (P284-287; Fig. 3. 57); and a second mounting portion, or first connector housing concave section/through-hole 231/824 formed on the other side, wherein the output electrode connecting sheet 232/828 is fixedly mounted to the second mounting portion 231/824 (P125. 277-278; Fig. 3. 33. 35). 
Suzuki teaches the connector and output electrode connecting sheet spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction
Suzuki teaches the connector, or second connector 840 is mounted to a mounting panel, and the mounting panel is mounted to the fastening base, or housing body 800, thus the connector is mounted to the mounting base (P282). 
A skilled artisan could easily combine the mounting panel and the fastening base together to hold/mount the connector, as it would not produce a new or different function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the mounting portions with the fastening base particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04 V B).
Suzuki is silent in teaching the output electrode assembly is disposed above the plurality of batteries; however a person of ordinary skill in the art would understand that battery modules can be rotated and used in different orientations and can thus result in the module having the output electrode assembly disposed above the plurality of batteries. One of ordinary skill in the In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
With respect to the limitations of the two interfaces a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114. II/III See claim interpretation section above.   
Suzuki teaches the first mounting portion 233/847 is formed on and including one side of the partition wall in the thickness direction of the partition wall (Fig. 3 above)
Suzuki is silent in teaching the second mounting portion is formed on and including the other side of the partition wall; however, one or ordinary skill in the art could easily move the second mounting portion to the other side of the partition wall to include the partition wall in the thickness direction to decrease the size of the module, and to use the partition member to prevent a short circuit between the two interfaces. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first mounting portion formed on and including one side of the partition wall while the second mounting portion is formed on and including the other side of the partition wall since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI
In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
The result is not unexpected because merely moving the mount to the other side of the partition wall, rather to the further end of the side does not change the function of the mount, cells, connectors or walls and provides the exact same functionality as taught by Suzuki. 
The results are not unexpected because merely placing the mounting portions on either side of a partition wall, which would be obvious to prevent short circuiting, does not change the function of the mounting portions and provides the exact same functionality taught by Suzuki. 
Regarding claim 11, Suzuki teaches the first mounting portion has a first bottom wall 853 extending in a traverse direction; a first front wall 847 connected to the partition wall and the first bottom wall, and a first rear wall (seen in space 832 of Fig. 33 or 235 of Fig. 3); and
the connector is accommodated in a housing cavity formed by the first bottom wall 853, the first from wall 847, the first rear wall and the first partition wall (P282-288; seen in space 832 of Fig. 33, or embodiment of Fig. 3 and Fig. 47/57). 
Suzuki is silent in teaching that the first bottom wall is connected to the partition wall and that the first rear wall is connected to the first bottom wall; however, a skilled artisan could easily combine these parts for ease of manufacturing and improving strength.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the first bottom wall to the partition wall and the first rear wall to the first bottom wall particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have 
Regarding claim 14, Suzuki teaches the circuit board is provided with position locking holes, or screw hole sections 513 (P218-222; Fig. 18-21); and the fastening base has position locking posts, or screws 545 disposed on the supporting portion, or the ends of the position locking posts will be on the supporting portion or cover (Fig. 22.58), wherein the position locking posts 213 are fitting with the position locking posts 545 to fit the circuit board (P219; Fig. 18-21).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to at least claims 1 and 10 above, and further in view of Morone et al. (US 2019/0097202)
Regarding claim 3, Suzuki teaches the first mounting portion further has an opening formed in the first front wall 847 (Fig. 57C)
Suzuki fails to teach an elastic clasp cantilevered in the opening and gripping the connector together with the first rear wall and/or first front wall; however, Morone, in a similar field of endeavor related to battery modules, teaches an assembly for a connector. 
Morone teaches using an elastic tube interposed in an opening in the first front wall to grasp a connector together with the first front wall to prevent the connector from rattling (P108; Fig. 19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the elastic tube taught by Morone, cantilevered in the opening of the first front wall and gripping the connector together with the first front wall of Suzuki to prevent the connector from rattling. 
Claims 1, 5, 7-9-10, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0141309) using an alternative interpretation. 
Regarding claim 1, Suzuki teaches an output electrode assembly, comprising: 
a circuit board 520/500; 
a connector, or first connector 232/828, disposed at one end of the circuit board in a longitudinal direction of the output electrode assembly (Fig. 3. 22) wherein the connector is electrically connected to the circuit board and serves as a first-voltage interface of the battery module (P125)
an output electrode connecting sheet, or second connector 234/840, spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction (Fig. 3.22) wherein the connector is electrically connected to the circuit board and serves as a second-voltage interface of the battery module (P127); and 
a fastening base, or housing body 200/800, having a supporting portion, or side walls which support the circuit board through the cover body, or alternatively covers 310/322 (Fig. 13. 22), a partition wall extending in the longitudinal direction of the output electrode assembly and having a thickness direction in the transverse direction of the output electrode assembly that is perpendicular, to the longitudinal direction (Fig. 2.3.6 –shown in examiner annotated figure below or partition wall formed around busbar 271 touching corner of second mounting portion 233 of Fig. 4)) and a transitional connection wall (wall on side along transverse direction of assembly) connecting the partition wall to the supporting portion (longitudinal direction side wall or extend upward to hold the covers) located between the output electrode connecting sheet 232 and the connector 234 (Fig. 3); located between the output; a first mounting portion, or first connector housing concave section/through-hole 231/824 formed on one side on the partition 232/828 is fixedly mounted to the first mounting portion and a second mounting portion 233/847, formed on the other side, wherein the output electrode connecting sheet 234/840 is fixedly mounted to the second mounting portion 231/824). (P284-287; Fig. 3. 57);
Suzuki teaches the connector and output electrode connecting sheet spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction
Suzuki teaches the output electrode assembly, or second connector 840 is mounted to a mounting panel, and the mounting panel is mounted to the fastening base, or housing body 800, thus the connector is mounted to the mounting base (P282). 
A skilled artisan could easily combine the mounting panel and the fastening base together to hold/mount the connector, as it would not produce a new or different function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the mounting portions with the fastening base particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04 V B).
With respect to the limitations of the two interfaces a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114. II/III See claim interpretation section above.   

    PNG
    media_image1.png
    84
    567
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    836
    media_image2.png
    Greyscale

Suzuki teaches the first mounting portion 231//824 is formed on and including one side of the partition wall in the thickness direction of the partition wall (examiner annotated Fig. 2 above)
Suzuki is silent in teaching the second mounting portion is formed on and including the other side of the partition wall; however, one or ordinary skill in the art could easily move the second mounting portion to the other side of the partition wall to include the partition wall in the thickness direction to decrease the size of the module, and to use the partition member to prevent a short circuit between the two interfaces. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first mounting portion formed on and 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
The results are not unexpected because merely placing the mounting portions on either side of a partition wall, which would be obvious to prevent short circuiting, does not change the function of the mounting portions and provides the exact same functionality taught by Suzuki. 
Regarding claim 5, Suzuki teaches the circuit board is provided with position locking holes, or screw hole sections 513 (P218-222; Fig. 18-21); and the fastening base has position locking posts, or screws 545 disposed on the supporting portion, or the ends of the position locking posts will be on the supporting portion or cover (Fig. 22.58), wherein the position locking posts 213 are fitting with the position locking posts 545 to fit the circuit board (P219; Fig. 18-21).
Regarding claim 7, Suzuki teaches the second mounting portion 233 has a second bottom wall 867 extending in the transverse direction; a side wall spaced apart from the partition wall (enclosing the bus bar of Fig. 4),  and a second rear wall 847 spaced apart from the partition wall in the transverse direction (Fig. 4. 57); and the output electrode connecting sheet is partly located between the second rear wall the partition wall and partly accommodated in the housing cavity formed by the second bottom wall, the side wall, the second rear wall, and the partition wall (Fig. 4. 47). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the first bottom wall to the partition wall and the first rear wall to the first bottom wall particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04 V B).
Regarding claim 8, Suzuki teaches the output electrode assembly 234/840 further comprises an insert 843/853/844/852 embedded in the second bottom wall, wherein the output electrode connecting sheet 840 is fixed to the insert (Fig. 57). 
Regarding claim 9, Suzuki teaches the second mounting portion further has a second front wall connecting to the partition wall (Fig. 2-3). 
Suzuki is silent in teaching that the second front wall is connected to the partition wall; however, a skilled artisan could easily combine these parts for ease of manufacturing and improving strength.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the first bottom wall to the partition wall and the first rear wall to the first bottom wall particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04 V B).
claim 10, Suzuki teaches a battery module 600 comprising a plurality of batteries 100 and an output electrode assembly 400 (Fig. 22) comprising:
a circuit board 520/500; 
a connector, or first connector 232/828, disposed at one end of the circuit board in a longitudinal direction of the output electrode assembly (Fig. 3. 22)
an output electrode connecting sheet, or second connector 234/840, spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction (Fig. 3.22) ; and 
a fastening base, or housing body 200/800, having a supporting portion, or side walls which support the circuit board through the cover body, or alternatively covers 310/322 (Fig. 13. 22), a partition wall extending in the longitudinal direction of the output electrode assembly and having a thickness direction in the transverse direction of the output electrode assembly that is perpendicular, to the longitudinal direction (Fig. 2.3.6 –shown in examiner annotated figure below or partition wall formed around busbar 271 touching corner of second mounting portion 233 of Fig. 4)) and a transitional connection wall (wall on side along transverse direction of assembly) connecting the partition wall to the supporting portion (longitudinal direction side wall or extend upward to hold the covers) located between the output electrode connecting sheet 232 and the connector 234 (Fig. 3); located between the output; a first mounting portion, or first connector housing concave section/through-hole 231/824 formed on one side on the partition wall in the transverse direction (P125. 277-278; Fig. 3. 33. 35, wherein the connector 232/828 is fixedly mounted to the first mounting portion and a second mounting portion 233/847, formed on the other side, wherein the output electrode connecting sheet 234/840 is fixedly mounted to the second mounting portion 231/824). (P284-287; Fig. 3. 57);
 spaced apart from the connector in a transverse direction of the output electrode assembly that is perpendicular in the longitudinal direction
Suzuki teaches the output electrode assembly, or second connector 840 is mounted to a mounting panel, and the mounting panel is mounted to the fastening base, or housing body 800, thus the connector is mounted to the mounting base (P282). 
A skilled artisan could easily combine the mounting panel and the fastening base together to hold/mount the connector, as it would not produce a new or different function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the mounting portions with the fastening base particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04 V B).
Suzuki is silent in teaching the output electrode assembly is disposed above the plurality of batteries; however a person of ordinary skill in the art would understand that battery modules can be rotated and used in different orientations and can thus result in the module having the output electrode assembly disposed above the plurality of batteries. One of ordinary skill in the art would understand that rotating the module sideways would not result in any new or unexpected results.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
structural limitations of the claim. MPEP 2114. II/III See claim interpretation section above.   
Suzuki teaches the first mounting portion 231//824 is formed on and including one side of the partition wall in the thickness direction of the partition wall (examiner annotated Fig. 2 above)
Suzuki is silent in teaching the second mounting portion is formed on and including the other side of the partition wall; however, one or ordinary skill in the art could easily move the second mounting portion to the other side of the partition wall to include the partition wall in the thickness direction to decrease the size of the module, and to use the partition member to prevent a short circuit between the two interfaces. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first mounting portion formed on and including one side of the partition wall while the second mounting portion is formed on and including the other side of the partition wall since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04

Regarding claim 14, Suzuki teaches the circuit board is provided with position locking holes, or screw hole sections 513 (P218-222; Fig. 18-21); and the fastening base has position locking posts, or screws 545 disposed on the supporting portion, or the ends of the position locking posts will be on the supporting portion or cover (Fig. 22.58), wherein the position locking posts 213 are fitting with the position locking posts 545 to fit the circuit board (P219; Fig. 18-21).
Regarding claim 16, Suzuki teaches the second mounting portion 233 has a second bottom wall 867 extending in the transverse direction; a side wall spaced apart from the partition wall (enclosing the bus bar of Fig. 4),  and a second rear wall 847 spaced apart from the partition wall in the transverse direction (Fig. 4. 57); and the output electrode connecting sheet is partly located between the second rear wall the partition wall and partly accommodated in the housing cavity formed by the second bottom wall, the side wall, the second rear wall, and the partition wall (Fig. 4. 47). 
Suzuki is silent in teaching that the second bottom wall is connected to the partition wall; however, a skilled artisan could easily combine these parts for ease of manufacturing and improving strength.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the first bottom wall to the partition wall and the first rear wall to the first bottom wall particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have 
Regarding claim 17, Suzuki teaches the output electrode assembly 234/840 further comprises an insert 843/853/844/852 embedded in the second bottom wall, wherein the output electrode connecting sheet 840 is fixed to the insert (Fig. 57). 
Regarding claim 18, Suzuki teaches the second mounting portion further has a second front wall connecting to the partition wall (Fig. 2-3). 
Suzuki is silent in teaching that the second front wall is connected to the partition wall; however, a skilled artisan could easily combine these parts for ease of manufacturing and improving strength.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the first bottom wall to the partition wall and the first rear wall to the first bottom wall particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04 V B).
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the inventions of claims 6 or 15. Claims 6 and 15 recite that one end of the circuit board .
The closest prior art, Morone et al. (US 2019/0097202), teaches the fastening base 42 with a transitional connector wall, or busbar 14 connected to the partition wall (positioned between connector mounting surfaces of 42), wherein the circuit board 17 is supported by a supporting wall 19 connected to the transition wall 14 (Fig. 3) ; however, one end of the circuit board has a first bending portion, a transition portion, and a second bending portion, which forms a U-shaped structure together with the transition portion and the first bending portion; the output electrode assembly further comprises a reinforcing plate disposed between the second bending portion and the first bending portion; and the connector is located on one side of the second bending part in the longitudinal direction. Butt et al. (2010/0248029) teaches a u-shaped busbar structure (P110). 
There is no other prior art available to modify Monroe or Butt in such a way that would result in the claimed invention. Therefore, the reference fails to teach or suggest the particulars of the dependent claims 6 and 15, which depend on claims 1 and 10 respectively and it is not obvious to modify these teachings to give the instant claimed invention.
Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the dependent claims 6 and 15. 
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729